Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A, Figures 1A, 1B and 2, claims 1-9 in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that “while it is permitted under MPEP 806.04 to limit examination to a reasonable number of species, the Election Requirement has indicated virtually every single figure, or small grouping of figures, as a different species and that simple features and variations on the basic concept of the described tool are an undue burden to search. For example, the Patent Office has asserted that FIGS. 1A-1B and 2 represent a different species than FIGS. 3A-3B despite explicit textual support indicating that these FIGS 2-3B schematically illustrate the same process (p. 14 lines 5-7). Similarly, the Patent Office has classified FIG. 4 as a species distinct from FIG. 2 and FIGS. 3A-3B, but the text clearly states that FIG. 4 is experimental evidence of the process schematically illustrated in FIGS. 2-3B (p. 14 lines 5-8). FIG. 5, which the Patent Office has asserted is another distinct species, is simply a photograph of the same sample shown in FIG. 4. In view of the above, the blanket assertion that virtually every figure, and variation on the embodiments shown within those figures, are different species, is wholly unreasonable and should be withdrawn for at least this reason.  This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  Fig. 3A-3B is an article that does not have a confinement layer and an ablation layer, and Figures 4 and 5 do not specify a particular embodiment. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the limitation “wherein a temperature of the first component and the second component is less than a glass transition temperature and/or a melting temperature of the first component and/or the second component during joining” is unclear what is being claimed.  Is the temperature of the first component less than a glass transition temperature and/or a melting temperature of the first component? or Is the temperature of the first component less than a glass transition temperature and/or a melting temperature of the second component? or Is the temperature of the second component less than a glass transition temperature and/or a melting temperature of the second component? or Is the temperature of the second component less than a glass transition temperature and/or a melting temperature of the first component?
In claim 7, the limitation “wherein the temperature of the first component and the second component is less than a first melting temperature of the first component and a second melting temperature of the second component” is unclear what is being claimed.  Is the temperature of the first component less than a first melting temperature of the first component and a second melting temperature of the second component? or Is the temperature of the first component less than a first melting temperature of the first component? or Is the temperature of the first component less than a second melting temperature of the second component? or Is the temperature of the second component less than a first melting temperature of the first component and a second melting temperature of the second component? or Is the temperature of the second component less than a second melting temperature of the second component? or Is the temperature of the second component less than a first melting temperature of the first component?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubenchik (US 2013/0064993).
Regarding claim 1, Rubenchik teaches a joining method (abstract), the method comprising: generating a shockwave in a first component (204) to form a jet of a material of the first component directed towards a second component (abstract; p.0030; p.0040; Fig. 4); and penetrating the second component (202) with the jet to connect the first component with the second component (abstract; p.0030; p.0040; Fig. 4).
Regarding claim 2, Rubenchik teaches the method as set forth above, wherein the shockwave is generated by a laser (210) (p.0030; p.0040).
Regarding claim 5, Rubenchik teaches the method as set forth above, wherein penetrating the jet into the second component is complete within 500 nanoseconds (Examiner construes this limitation as 0-500 nanoseconds) (p.0024; p.0030; p.0034). 
Regarding claim 8, Rubenchik teaches the method as set forth above, wherein the jet is a jet of solid material (abstract; p.0030; p.0040).
Regarding claim 9, Rubenchik teaches the method as set forth above, wherein the shockwave propagates with a velocity of greater than or equal to 100 m/s (p.0030; p.0037).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenchik (US 2013/0064993) in view of Zhang (US 2016/0237521).
Regarding claim 3, Rubenchik teaches the method as set forth above, comprising a confinement layer (208).
Rubenchik fails to disclose wherein generating the shockwave comprises heating an ablation layer disposed between the first component and a confinement layer.
Zhang teaches a laser shock peening method (abstract) wherein generating the shockwave comprises heating an ablation layer (absorbing protective layer) disposed between the first component (workpiece) and a confinement layer (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the joining method of Rubenchik, with Zhang, by providing an ablation layer disposed between the first component and a confinement layer, for laser beam absorption to further improve plasma generation and shockwave propagation.
Regarding claim 4, Rubenchik and Zhang combined teach the method as set forth above, further comprising forming a plasma in the ablation layer, and wherein the plasma generates the shockwave (Zhang; p.0003-0004).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenchik (US 2013/0064993) in view of McCay (US 6,173,886).
Regarding claim 6, Rubenchik teaches all the elements of the claimed invention as set forth above, except for, wherein a temperature of the first component and the second component is less than a glass transition temperature and/or a melting temperature of the first component and/or the second component during joining. 
McCay teaches a joining method wherein a temperature of the first component and the second component is less than a glass transition temperature and/or a melting temperature of the first component and/or the second component during joining (Fig. 3; Col. 2, lines 28-32). 
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the joining method of Rubenchik, with McCay, by making a temperature of the first component and the second component less than a glass transition temperature and/or a melting temperature of the first component and/or the second component during joining, to improve bonding. 
Regarding claim 7, Rubenchik and McCay combined teach the method as set forth above, wherein the temperature of the first component and the second component is less than a first melting temperature of the first component and a second melting temperature of the second component (McCay; Fig. 3; Col. 2, lines 28-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0346301, US 2015/0143916, US 2013/0180969.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/29/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761